--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

 
Amended and Restated December 11, 2008

BURLINGTON NORTHERN SANTA FE 1996 STOCK INCENTIVE PLAN


SECTION 1


STATEMENT OF PURPOSE


1.1.           The BURLINGTON NORTHERN SANTA FE CORPORATION 1996 STOCK INCENTIVE
PLAN (the "Plan") has been established by BURLINGTON NORTHERN SANTA FE
CORPORATION (the "Company") to:


 
(a)
attract and retain executive, managerial and other salaried employees;



 
(b)
motivate participating employees, by means of appropriate incentives, to achieve
long-range goals;



 
(c)
provide incentive compensation opportunities that are competitive with those of
other major corporations; and



 
(d)
further identify a Participant's interests with those of the Company's other
stockholders through compensation that is based on the Company's common stock;



and thereby promote long-term financial interest of the Company and the Related
Companies, including the growth in value of the Company's equity and enhancement
of long-term stockholder return.


SECTION 2


DEFINITIONS


2.1.           Unless the context indicates otherwise, the following terms shall
have the meanings set forth below:


 
(a)
Affiliate.  “Affiliate” shall mean all persons with whom the Company is
considered to be a single employer under section 414 (b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414 (c) of the Code.



 
(b)
Award.  The term "Award" shall mean any award or benefit granted to any
Participant under the Plan, including, without limitation, the grant of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Stock, Stock acquired through purchase under Section 12, or Performance Units.



 
(c)
Board.  The term "Board" shall mean the Board of Directors of the Company.



 
(d)
Cause.  The term "Cause" shall mean (a) the willful and continued failure by the
Participant to substantially perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness),
or (b) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or other-wise.  For purposes
of this definition, no act, or failure to act, shall be deemed "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.

 
(e) 
Change in Control.  A "Change in Control" shall be deemed to have occurred if:

 
 
(1)
any "person" as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities;



 
(2)
during any period of two consecutive years (not including any period prior to
the effective date of this provision), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;



 
(3)
the stockholders of the Company approve a merger or consolidation of the Company
with any other company other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no "person" (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company's then outstanding
securities; or



 
(4)
the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets.  For purposes of this clause
(4), the term "the sale or disposition by the Company of all or substantially
all of the Company's assets" shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board of Directors of the Company
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the fair market value of the
Company (as hereinafter defined).  For purposes of the preceding sentence, the
"fair market value of the Company" shall be the aggregate market value of the
outstanding shares of Stock (on a fully diluted basis) plus the aggregate market
value of the Company's other outstanding equity securities.  The aggregate
market value of the shares of Stock (on a fully diluted basis) outstanding on
the date of the execution and delivery of a definitive agreement with respect to
the transaction or series or related transactions (the "Transaction Date") shall
be determined by the average closing price of the shares of Stock for the ten
trading days immediately preceding the Transaction Date.  The aggregate market
value of any other equity securities of the Company shall be determined in a
manner similar to that prescribed in the immediately preceding sentence for
determining the aggregate market value of the shares of Stock or by such other
method as the Board of Directors of the Company shall determine is appropriate.



Notwithstanding the foregoing, a merger, consolidation, acquisition of common
control, or business combination of the Company and a Class I Railroad or a
holding company of a Class I Railroad that is approved by the Board shall not
constitute a "Change in Control" unless the Board makes a determination that the
transaction shall constitute a "Change in Control".


 
(f)
Code.  The term "Code" means the Internal Revenue Code of 1986, as amended.  A
reference to any provision of the Code shall include reference to any successor
provision of the Code.



 
(g)
Date of Termination.  “Date of Termination” shall mean “separation from service”
(within the meaning of Section 409A of the Code).

 
(h)
Deferred Compensation.  Payments or benefits that would be considered to be
provided under a nonqualified deferred compensation plan as that term is defined
in Treas. Reg. §1.409A-1.

 
 
(i)
Disability.  Except as otherwise provided by the Committee, a Participant shall
be considered to have a "Disability" during the period in which he is unable, by
reason of a medically determinable physical or mental impairment, to engage in
any substantial gainful activity, which condition, in the discretion of the
Committee, is expected to have a duration of not less than 120 days.



 
(j)
Employee.  The term "Employee" shall mean a person with an employment
relationship with the Company or a Related Company.



 
(k)
Employer.  The Company and each Related Company which, with the consent of the
Company, participates in the Plan for the benefit of its eligible employees are
referred to collectively as the "Employers" and individually as an "Employer".



 
(l)
Fair Market Value.  The "Fair Market Value" of the Stock shall be the mean
between the highest and lowest quoted sales prices of a share of Common Stock on
the New York Stock Exchange Composite Transaction Report; provided, that if
there were no sales on the valuation date but there were sales on dates within a
reasonable period both before and after the valuation date, the Fair Market
Value is the weighted average of the means between the highest and lowest sales
on the nearest date before and the nearest date after the valuation date.  The
average is to be weighed inversely by the respective numbers of trading days
between the selling dates and the valuation date and shall be determined in good
faith by the Committee.  In any event the determination of “Fair Market Value”
shall be consistent with the requirements of Treasury Regulation Section
1.409A-1(b)(5)(iv)(A).



 
(m)
Immediate Family.  With respect to a particular Participant, the term "Immediate
Family" shall mean the Participant's spouse, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren.



 
(n)
Option.  The term "Option" shall mean any Incentive Stock Option or
Non-Qualified Stock Option granted under the Plan.



 
(o)
Participant.  The term "Participant" means an Employee who has been granted an
award under the Plan.



 
(p)
Performance-Based Compensation.  The term "Performance-Based Compensation" shall
have the meaning ascribed to it in section 162(m)(4)(C) of the Code.



 
(q)
Performance Period.  The term "Performance Period" shall mean the period over
which applicable performance is to be measured.



 
(r)
Qualified Retirement Plan.  The term "Qualified Retirement Plan" means any plan
of the Company or a Related Company that is intended to be qualified under
section 401(a) of the Code.



 
(s)
Related Companies.  The term "Related Company" means any company during any
period in which it is a "subsidiary corporation" (as that term is defined in
Code section 424(f)) with respect to the Company.



 
(t)
Restricted Period.  The term "Restricted Period" shall mean the period of time
for which Restricted Stock is subject to forfeiture pursuant to the Plan or
during which Options and Stock Appreciation Rights are not exercisable.



 
(u)
Retirement.  "Retirement" of a Participant shall mean the occurrence of a
Participant's Date of Termination under circumstances that constitute a
retirement at normal requirement age under the terms of the Qualified Retirement
Plan of an Employer or Related Company that is extended to the Participant
immediately prior to the Participant's Date of Termination or, if no such plan
is extended to the Participant on his Date of Termination, under the terms of
any applicable retirement policy of the Participant's employer provided, that in
respect to grants made on or after January 1, 1999, the following definition
shall apply:



 
Retirement.  “Retirement” of a Participant shall mean the occurrence of a
Participant’s Date of Termination under circumstances that constitute a
retirement with immediate eligibility for benefits under Article 6 or Article 7
of the Burlington Northern Santa Fe Retirement Plan, or under the terms of a
Qualified Retirement Plan of an Employer or Related Company that is extended to
the Participant immediately prior to the Participant’s Date of Termination, or
if no such plan is extended to the Participant on his Date of Termination, under
the terms of any applicable retirement policy of the Participant’s employer.



 
(v)
SEC.  "SEC" shall mean the United States Securities and Exchange Commission.



 
(x)
Specified Employee. “Specified Employee” shall be defined in accordance with
Treas. Reg. §1.409A-1(i) and such rules as may be established by the Chief
Executive Officer of the Corporation or his or her delegate from time to time.

 
 
(y)
Stock.  The term "Stock" shall mean shares of common stock of the Company.

 
SECTION 3
 
ELIGIBILITY


3.1.           Subject to the discretion of the Committee and the terms and
conditions of the Plan, the Committee shall determine and designate from time to
time, from among the salaried, full-time officers and employees of the Employers
those Employees who will be granted one or more awards under the Plan.


SECTION 4


OPERATION AND ADMINISTRATION


4.1.           Subject to the approval of the stockholders of the Company at the
Company's 1996 annual meeting of the stockholders, the Plan shall be effective
as of January 1, 1996 ("Effective Date"), provided however, that any awards made
under the Plan prior to approval by stockholders, shall be contingent on
approval of the Plan by stockholders of the Company and all dividends on Awards
shall be held by the Company and paid only upon such approval and all other
rights of a Participant in connection with an Award shall not be effective until
such approval is obtained.  The Plan shall be unlimited and remain in effect
until termination by the Board, provided however, that no Incentive Stock
Options may be granted under the Plan on a date that is more than ten years from
the Effective Date or, if earlier, the date the Plan is adopted by the Board.


4.2.           The Plan shall be administered by the Compensation Committee of
the Board which shall be selected by the Board, shall consist of members of the
Board who are not employees of the Company and are not eligible to participate
in the Plan, and shall consist of not less than two members of the Board, or
such greater number as may be required for compliance with SEC Rule 16b-3.  The
authority to manage and control the operation and administration of the Plan
shall be vested in the Committee, subject to the following:


 
(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select Employees to receive Awards, to determine the time or times
of receipt, to determine the types of Awards and the number of shares covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards, and to cancel or suspend
Awards.  In making such Award determinations, the Committee may take into
account the nature of services rendered by the respective Employee, his present
and potential contribution to the Company's success and such other factors as
the Committee deems relevant.



 
(b)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation as described in Code section 162(m), and to take such action,
establish such procedures, and impose such restrictions at the time such awards
are granted as the Committee determines to be necessary or appropriate to
conform to such requirements.



 
(c)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.



 
(d)
Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.



 
(e)
Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted
and is expressly stated in the Agreement reflecting the Award).



 
(f)
Except to the extent prohibited by applicable law or the rules of any stock
exchange, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and other than in respect to
eligibility, times of Awards, and terms, conditions, performance criteria,
restrictions and other provisions of Awards, and except as otherwise provided by
the Committee from time to time, the Committee delegates its responsibilities
and powers to the Senior Vice President-Employee Relations or his
successor.  Any such allocation or delegation may be revoked by the Committee at
any time.



 
(g)
No member or authorized delegate of the Committee shall be liable to any person
for any action taken or omitted in connection with the administration of the
Plan unless attributable to his own fraud or willful misconduct; nor shall the
Employers be liable to any person for any such action unless attributable to
fraud or willful misconduct on the part of a director or employee of the
Employers.  The Committee, the individual members thereof, and persons acting as
the authorized delegates of the Committee under the plan, shall be indemnified
by the Employers against any and all liabilities, losses, costs and expenses
(including legal fees and expenses) of whatsoever kind and nature which may be
imposed on, incurred by or asserted against the Committee or its members or
authorized delegates by reason of the performance of a Committee function if the
Committee or its members or authorized delegates did not act dishonestly or in
willful violation of the law or regulation under which such liability, loss,
cost or expense arises.  This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.



4.3.           Notwithstanding any other provision of the Plan to the contrary,
no Participant shall receive any Award of an Option or a Stock Appreciation
Right under the Plan to the extent that the sum of:


 
(a)
the number of shares of Stock subject to such Award;



 
(b)
the number of shares of Stock subject to all other prior Awards of Options and
Stock Appreciation Rights under the Plan during the one-year period ending on
the date of the Award; and



 
(c)
the number of shares of Stock subject to all other prior stock options and stock
appreciation rights granted to the Participant under other plans or arrangements
of the Employers and Related Companies during the one-year period ending on the
date of the Award;



would exceed the Participant's Individual Limit under the Plan.  The
determination made under the foregoing provisions of this subsection 4.3 shall
be based on the shares subject to the awards at the time of grant, regardless of
when the awards become exercisable.  Subject to the provisions of Section 14, a
Participant's "Individual Limit" shall be 1,000,000 shares per calendar year.


4.4.           To the extent that the Committee determines that it is necessary
or desirable to conform any Awards under the Plan with the requirements
applicable to “Performance-Based Compensation”, as that term is used in Code
section 162(m)(4)(C), it may, at or prior to the time an Award is granted, take
such steps and impose such restrictions with respect to such Award as it
determines to be necessary to satisfy such requirements.  To the extent that is
necessary to establish performance goals for a particular performance period,
those goals will be based on one or more of the following business criteria: net
income, earnings per share, debt reduction, safety, on-time train performance,
return on investment, operating ratio, cash flow, return on assets, stockholders
return, revenue, customer satisfaction, and return on equity.  If the Committee
establishes performance goals for a performance period relating to one or more
of these business criteria, the Committee may determine to approve a payment for
that particular performance period upon attainment of the performance goal
relating to any one or more of such criteria.


4.5.           To the extent that the Plan and the Awards under the Plan are
subject to the rules applicable to nonqualified deferred compensation plans
under section 409A of the Code, such portion of the Plan and such awards are not
intended to result in acceleration of income recognition or imposition of
penalty taxes by reason of section 409A, and the terms of such portion of the
Plan and such awards shall be interpreted in a manner (and such portion of the
Plan and such awards may be amended to the extent determined necessary or
appropriate by the Committee) to avoid such acceleration and penalties.


SECTION 5


SHARES AVAILABLE UNDER THE PLAN


5.1.           The shares of Stock with respect to which Awards may be made
under the Plan shall be shares currently authorized but unissued or treasury
shares acquired by the Company, including shares purchased in open market or in
private transactions.  Subject to the provisions of Section 14, the total number
of shares of Stock available for grant of Awards shall not exceed ten million
(10,000,000) shares of stock.  Except as otherwise provided herein, any shares
subject to an Award which for any reason expires or is terminated without
issuance of shares (whether or not cash or other consideration is paid to a
Participant in respect to such Award) as well as shares used to pay an Option
Purchase Price under this Plan or a predecessor plan shall again be available
under the Plan.


SECTION 6


OPTIONS


6.1.           The grant of an "Option" under this Section 6 entitles the
Participant to purchase shares of Stock at a price fixed at the time the Option
is granted, or at a price determined under a method established at the time the
Option is granted, subject to the terms of this Section 6. Options granted under
this section may be either Incentive Stock Options or Non-Qualified Stock
Options, and subject to Sections 13 and 18, shall not be exercisable for six
months from date of grant, as determined in the discretion of the Committee.  An
"Incentive Stock Option" is an Option that is intended to satisfy the
requirements applicable to an "incentive stock option" described in section
422(b) of the Code.  A "Non-Qualified Option" is an Option that is not intended
to be an "incentive stock option" as that term is described in section 422(b) of
the Code.


6.2.           The Committee shall designate the Participants to whom Options
are to be granted under this Section 6 and shall determine the number of shares
of Stock to be subject to each such Option.  To the extent that the aggregate
fair market value of Stock with respect to which Incentive Stock Options are
exercisable for the first time by any individual during any calendar year (under
all plans of the Company and all Related Companies) exceeds $100,000, such
options shall be treated as Non-Qualified Stock Options, to the extent required
by section 422 of the Code.


6.3.           The determination and payment of the purchase price of a share of
Stock under each Option granted under this section shall be subject to the
following:


 
(a)
The purchase price shall be established by the Committee or shall be determined
by a method established by the Committee at the time the Option is
granted;  provided, however, that in no event shall such price be less than Fair
Market Value on the date of the grant.



 
(b)
Subject to the following provisions of this subsection 6.3, the full purchase
price of each share of Stock purchased upon the exercise of any Option shall be
paid at the time of such exercise and, as soon as practicable thereafter, a
certificate representing the shares so purchased shall be delivered to the
person entitled thereto.



 
(c)
The purchase price shall be payable in cash or in shares of Stock (valued at
Fair Market Value as of the day of exercise).



 
(d)
A Participant may elect to pay the purchase price upon the exercise of an Option
through a cashless exercise arrangement as may be established by the Company.



6.4.           Except as otherwise expressly provided in the Plan, an Option
granted under this Section 6 shall be exercisable in accordance with the
following terms of this subsection 6.4:


 
(a)
The terms and conditions relating to exercise of an Option shall be established
by the Committee, and may include, without limitation, conditions relating to
completion of a specified period of service, achievement of performance
standards prior to exercise of the Option, or achievement of Stock ownership
objectives by the Participant.  No Option may be exercised by a Participant
after the expiration date applicable to that Option.



 
(b)
The exercise of an Option will result in the surrender of the corresponding
rights under a tandem Stock Appreciation Right, if any.



6.5.           The exercise period of any Option shall be determined by the
Committee and shall not extend more than ten years after the Date of Grant.


6.6.           In the event the Participant exercises an Option under this Plan
or a predecessor plan of the Company or a Related Company and pays all or a
portion of the purchase price in Common Stock, in the manner permitted by
subsection 6.3, such Participant, pursuant to the exercise of Committee
discretion at the time the Option is exercised or to the extent previously
authorized by the Committee, may be issued a new Option to purchase additional
shares of Stock equal to the number of shares of Stock surrendered to the
Company in such payment.  Such new Option shall have an exercise price equal to
the Fair Market Value per share on the date such new Option is granted, shall
first be exercisable six months from the date of grant of the new Option and
shall have an expiration date on the same date as the expiration date of the
original Option so exercised by payment of the purchase price in shares of
Stock.


SECTION 7


STOCK APPRECIATION RIGHTS


7.1.          Subject to the terms of this Section 7, a Stock Appreciation Right
granted under the Plan entitles the Participant to receive, in cash or Stock (as
determined in accordance with subsection 7.4), value equal to all or a portion
of the excess of: (a) the Fair Market Value of a specified number of shares of
Stock at the time of exercise; over (b) a specified price which shall not be
less than 100% of the Fair Market Value of the Stock at the time the Stock
Appreciation Right is granted, or, if granted in tandem with an Option, the
exercise price with respect to shares under the tandem Option.


7.2.           Subject to the provisions of the Plan, the Committee shall
designate the Participants to whom Stock Appreciation Rights are to be granted
under the Plan, shall determine the exercise price or a method by which the
price shall be established with respect to each such Stock Appreciation Right,
and shall determine the number of shares of Stock on which each Stock
Appreciation Right is based.  A Stock Appreciation Right may be granted in
connection with all or any portion of a previously or contemporaneously granted
Option or not in connection with an Option.  If a Stock Appreciation Right is
granted in connection with an Option then, in the discretion of the Committee,
the Stock Appreciation Right may, but need not, be granted in tandem with the
Option.


7.3.           The exercise of Stock Appreciation Rights shall be subject to the
following:


 
(a)
If a Stock Appreciation Right is not in tandem with an Option, then the Stock
Appreciation Right shall be exercisable in accordance with the terms established
by the Committee in connection with such rights but, subject to Sections 13 and
18 shall not be exercisable for six months from the date of grant; and may
include, without limitation, conditions relating to completion of a specified
period of service, achievement of performance standards prior to exercise of the
Stock Appreciation Rights, or achievement of objectives relating to Stock
ownership by the Participant.  However, except as otherwise expressly provided
in the Plan, no Stock Appreciation Right subject to this paragraph (a) may be
exercised by a Participant after the expiration date applicable to that Stock
Appreciation Right.



 
(b)
If a Stock Appreciation Right is in tandem with an Option, then the Stock
Appreciation Right shall be exercisable at the time the tandem Option is
exercisable.  The exercise of a Stock Appreciation Right will result in the
surrender of the corresponding rights under the tandem Option.



7.4.           Upon the exercise of a Stock Appreciation Right, the value to be
distributed to the Participant, in accordance with subsection 7.1, shall be
distributed in shares of Stock (valued at their Fair Market Value at the time of
exercise), in cash, or in a combination thereof, in the discretion of the
Committee.


7.5.           The Committee may grant Limited Stock Appreciation
Rights.  Notwithstanding the foregoing provisions of this Section 7, a Limited
Stock Appreciation Rights shall be subject to the following:


 
(a)
A Limited Stock Appreciation Right may (but need not) be granted in connection
with all or any portion of a previously or contemporaneously granted Option and
shall not be exercisable for six months from the date of grant.  A Limited Stock
Appreciation Right may be granted in tandem with an Option regardless of whether
the Option is in tandem with a Stock Appreciation Right.



 
(b)
A Limited Stock Appreciation Rights entitles the Participant to receive a cash
payment in connection with a Change in Control.  In the case of a Limited Stock
Appreciation Right that is in tandem with an Option, the payment amount shall be
equal to the difference between the exercise price per share of the Stock
covered by the tandem Option and the Fair Market Value of a share of Stock upon
the date of exercise.



 
(c)
To the extent provided by the Committee, a Limited Stock Appreciation Right may
be automatically exercisable at a time determined by the Committee, or it may be
exercised by the Participant during the period beginning not earlier than the
date of a Change in Control, and ending not later than ninety (90) days
following the date of the Change in Control, and may be exercisable regardless
of whether the Participant is then employed by an Employer or a Related Company.



 
(d)
If the Limited Stock Appreciation Right is in tandem with an Option, the
exercise of the Limited Stock Appreciation Right shall result in the
cancellation of the tandem Option (and any Stock Appreciation Right in tandem
with such Option).



SECTION 8


RESTRICTED STOCK


8.1.          Subject to the terms of this Section 8, Restricted Stock Awards
under the Plan are grants of Stock to Participants, the vesting of which is
subject to certain conditions  established by the Committee, with some or all of
those conditions relating to events (such as performance or continued
employment) occurring after the date of grant, provided however that to the
extent that vesting of a Restricted Stock Award is contingent on continued
employment, the required employment period shall not generally be less than
three years following the grant of the Award unless such grant is in
substitution for an Award under this Plan or a predecessor plan of the Company
or a Related Company.


8.2.           The Committee shall designate the Participants to whom Restricted
Stock is to be granted, and the number of shares of Stock that are subject to
each such Award.  The Award of shares under this Section 8 may, but need not, be
made in conjunction with a cash-based incentive compensation program maintained
by the Company, and may, but need not, be in lieu of cash otherwise awardable
under such program.


8.3.           Shares of Restricted Stock granted to Participants under the Plan
shall be subject to the following terms and conditions:


 
(a)
Except as otherwise hereinafter provided, Restricted Stock granted to
Participants may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restricted Period.  Except for such restrictions, the
Participant as owner of such shares shall have all the rights of a stockholder,
including but not limited to the right to vote such shares and, except as
otherwise provided by the Committee or as otherwise provided by the Plan, the
right to receive all dividends paid on such shares.



 
(b)
Each certificate issued in respect of shares of Restricted Stock granted under
the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited with the
Company with a stock power endorsed in blank or in a bank designated by the
Committee.



 
(c)
The Committee may award Performance-Based Restricted Stock, which shall be
Restricted Stock that becomes vested (or for which vesting is accelerated) upon
the achievement of performance goals established by the Committee.  The
Committee may specify the number of shares that will vest upon achievement of
different levels of performance.  Except as otherwise provided by the Committee,
achievement of maximum targets during the Performance Period shall result in the
Participant's receipt of the full Performance-Based Restricted Stock Award.  For
achievement of the minimum target but less than the maximum target the Committee
may establish a portion of the Award which the Participant is entitled to
receive.



 
(d)
Except as otherwise provided by the Committee, any Restricted Stock which is not
earned by the end of a Performance Period shall be forfeited.  If a
Participant's Date of Termination occurs during a Performance Period with
respect to any Restricted Stock subject to a Performance Period granted to him,
the Committee may determine that the Participant will be entitled to settlement
of all or any portion of the Restricted Stock subject to a Performance Period as
to which he would otherwise be eligible, and may accelerate the determination of
the value and settlement of such Restricted Stock subject to a Performance
Period or make such other adjustments as the Committee, in its sole discretion,
deems desirable.  Subject to the limitations of the Plan and the Award of
Restricted Stock, upon the vesting of Restricted Stock, such Restricted Stock
will be transferred free of all restrictions to a Participant (or his or her
legal representative, beneficiary or heir).



8.4.   A grant of Restricted Stock subject to a Performance Period shall be made
in 1996 and shall vest as follows:


  
(1) 
One-third of the Award shall vest after three years, but no later than six years
from the date of grant upon attaining Fair Market Value equal to the Fair Market
Value on date of grant increased by a 12% compound annual growth rate for a
three year period, provided such price has been maintained for thirty (30)
consecutive trading days either immediately prior to or any time after the third
year;

 
  
(2) 
One-third of the Award shall vest after four years, but no later than six years
from the date of grant upon attaining Fair Market Value equal to the Fair Market
Value on date of grant increased by a 12% compound annual growth rate for a four
year period, provided such price has been maintained for thirty (30) consecutive
trading days either immediately prior to or any time after the fourth year;

 
  
(3) 
One-third of the Award shall vest after five years, but no later than six years
from the date of grant upon attaining Fair Market Value equal to the Fair Market
Value on date of grant increased by a 12% compound annual growth rate for a five
year period, provided such price has been maintained for thirty (30) consecutive
trading days either immediately prior to or any time after the fifth year.

 
SECTION 9


RESTRICTED STOCK UNITS


9.1.          Subject to the terms of this Section 9, a Restricted Stock Unit
entitles a Participant to receive shares for the units at the end of a
Restricted Period to the extent provided by the Award with the vesting of such
units to be contingent upon such conditions as may be established by the
Committee (such as continued employment which, when required shall be not less
than three years or satisfaction of performance criteria).  The Award of
Restricted Stock Units under this Section 9 may, but need not, be made in
conjunction with a cash-based incentive compensation program maintained by the
Company, and may, but need not, be in lieu of cash otherwise awardable under
such program.


9.2.           The Committee shall designate the Participants to whom Restricted
Stock Units shall be granted and the number of units that are subject to each
such Award.  During any period in which units are outstanding and have not been
settled in stock, the Participant shall not have the rights of a stockholder,
but shall have the right to receive a payment from the Company in lieu of a
dividend in an amount equal to such dividends and at such times as dividends
would otherwise be paid.
 
       9.3.    If a Participant's Date of Termination occurs during a Restricted
Period with respect to any Restricted Stock Units granted to him, the Committee
may determine that the Participant will be entitled to settlement of all or any
portion of the Restricted Stock Units as to which he would otherwise be
eligible, and may accelerate the determination of the value and settlement of
such Restricted Stock Units or make such other adjustments as the Committee, in
its sole discretion, deems desirable.




SECTION 10
 
PERFORMANCE STOCK


10.1.         Subject to the terms of this Section 10, a Performance Stock Award
provides for the distribution of Stock to a Participant upon the achievement of
performance objectives established by the Committee.  For purposes of the Plan,
the "Performance Period" with respect to any Award shall be the period over
which the applicable performance is to be measured.


10.2.         The Committee shall designate the Participants to whom Performance
Stock Awards are to be granted, and the number of shares of Stock that are
subject to each such Award.  The Award of shares under this Section 10 may, but
need not, be made in conjunction with a cash-based incentive compensation
program maintained by the Company, and may, but need not, be in lieu of cash
otherwise awardable under such program.


10.3.         If a Participant's Date of Termination occurs during a Performance
Period with respect to any Performance Stock granted to him, the Committee may
determine that the Participant will be entitled to settlement of all or any
portion of the Performance Stock as to which he would otherwise be eligible, and
may accelerate the determination of the value and settlement of such Performance
Stock or make such other adjustments as the Committee, in its sole discretion,
deems desirable.


SECTION 11


PERFORMANCE UNITS


11.1.         Subject to the terms of this Section 11, the Award of Performance
Units under the Plan entitles the Participant to receive value for the units at
the end of a Performance Period to the extent provided under the Award.  The
number of units earned, and value received for them, will be contingent on the
degree to which the performance measures established at the time of grant of the
Award are met.


11.2.         The Committee shall designate the Participants to whom Performance
Units are
to be granted, and the number of units to be the subject to each such Award.


11.3.         For each Participant, the Committee will determine the value of
units, which may be stated either in cash or in units representing shares of
Stock; the performance measures used for determining whether the Performance
Units are earned; the Performance Period during which the performance measures
will apply; the relationship between the level of achievement of the performance
measures and the degree to which Performance Units are earned; whether, during
or after the Performance Period, any revision to the performance measures or
Performance Period should be made to reflect significant events or changes that
occur during the Performance Period; and the number of earned Performance Units
that will be settled in cash and/or shares of Stock.


11.4.         Settlement of Performance Units shall be subject to the following:


 
(a)
The Committee will compare the actual performance to the performance measures
established for the Performance Period and determine the number of units as to
which settlement is to be made, and the value of such units.



 
(b)
Settlement of units earned shall be wholly in cash, wholly in Stock or in a
combination of the two, to be distributed in a lump sum or installments, as
determined by the Committee.



 
(c)
Shares of Stock distributed in settlement of the units shall be subject to such
vesting requirements and other conditions, if any, as the Committee shall
determine.  Such vesting restrictions may include, without limitation,
restrictions of the type that may be imposed with respect to Restricted Stock
under Section 8.



11.5.         If a Participant's Date of Termination occurs during a Performance
Period with respect to any Performance Units granted to him, the Committee may
determine that the Participant will be entitled to settlement of all or any
portion of the Performance Units as to which he would otherwise be eligible, and
may accelerate the determination of the value and settlement of such Performance
Units or make such other adjustments as the Committee, in its sole discretion,
deems desirable.


SECTION 12


STOCK PURCHASE PROGRAM


12.1.         The Committee may, from time to time, establish one or more
programs under which Participants will be permitted to purchase shares of Stock
under the Plan, and shall designate the Participants eligible to participate
under such Stock purchase programs.  The purchase price for shares of Stock
available under such programs, and other terms and conditions of such programs,
shall be established by the Committee.  The purchase price may not be less than
75% of the Fair Market Value of the Stock at the time of purchase (or, in the
Committee's discretion, the average Stock value over a period determined by the
Committee), and further provided that the purchase price may not be less than
par value.


12.2.         The Committee may impose such restrictions with respect to shares
purchased under this section, as the Committee determines to be
appropriate.  Such restrictions may include, without limitation, restrictions of
the type that may be imposed with respect to Restricted Stock under Section 8.


SECTION 13


TERMINATION OF EMPLOYMENT


13.1.         If a Participant's Date of Termination occurs for any reason other
than death, Disability, early retirement under the terms of a Qualified
Retirement Plan of an Employer, Retirement, or by reason of the Participant's
employment being terminated by the Participant's employer for any reason other
than Cause, all Awards shall be forfeited.


13.2.         If a Participant's Date of Termination occurs by reason of death,
all Options and Stock Appreciation Rights outstanding immediately prior to the
Participant's Date of Termination shall immediately become exercisable and all
restrictions on Restricted Stock, Restricted Stock Units, Performance Units,
Performance Stock and shares purchased under the Stock Purchase Program
outstanding immediately prior to the Participant's Date of Termination shall
lapse.


13.3.         If a Participant's Date of Termination occurs by reason of
Disability, early retirement under the terms of a Qualified Retirement Plan of
an Employer, or Retirement, the Restricted Period shall lapse on a proportion of
any Awards outstanding immediately prior to the Participant's Date of
Termination (except to the extent that an Award of Restricted Stock, Restricted
Stock Units, Performance Units and Performance Stock is subject to a Performance
Period, such proportion of the Award shall remain subject to the same terms and
conditions for vesting as were in effect prior to termination).  The proportion
of an Award upon which the Restricted Period shall lapse shall be a fraction,
the denominator of which is the total number of months of any Restricted Period
applicable to an Award and the numerator of which is the number of months of
such Restricted Period which elapsed prior to the Date of Termination.


13.4.         If a Participant's Date of Termination occurs by reason of the
Participant's employment being terminated by the Participant's employer for any
reason other than for Cause, the Restricted Period shall lapse on a proportion
of any outstanding Awards (except Restricted Stock and Restricted Stock Units
subject only to a Performance Period, Performance Units and Performance Stock
which shall be forfeited).  The proportion of an Award upon which the Restricted
Period shall lapse shall be a fraction, the denominator of which is the total
number of months of any Restricted Period applicable to an Award and the
numerator of which is the number of months of such Restricted Period which
elapsed prior to the Date of Termination.


13.5.         Stock Appreciation Rights and Non-Qualified Stock Options which
are or become exercisable by reason of death, Disability, early retirement under
the terms of a Qualified Retirement Plan of an Employer, or Retirement shall
expire on the expiration date set forth in the award or, if earlier:


 
(a)
three years after the Date of Termination, if the Participant’s termination
occurs because of death, Disability, or Retirement; and



  
(b)
three months after the Date of Termination, if the Participant’s employment is
terminated by the Participant’s employer for reasons other than Cause or early
retirement under the terms of a Qualified Retirement Plan of an Employer



Incentive stock options which are or become exercisable by reason of death,
Disability, early retirement under the terms of a Qualified Retirement Plan of
an Employer, or Retirement shall expire on the expiration date set forth in the
award or, if earlier;


  
(a)
three years after the Date of Termination, if the Participant’s termination
occurs because of death; and



 
(b)
three months after the Date of Termination, if the Participant’s is terminated
because of Disability, by the Participant’s employer for reasons other than
Cause, early retirement under the terms of a Qualified Retirement Plan of an
Employer, or Retirement.



Options and Stock Appreciation Rights which are or become exercisable at the
time of a Participant’s death may be exercised by the Participant’s designated
beneficiary or, in the absence of such designation, by the person to whom the
Participant’s rights will pass by will or the laws of descent and distribution.


13.6.         If a Participant's employment is terminated by the Participant's
employer for reasons other than Cause in connection with a merger,
consolidation, acquisition of common control, or business combination of the
Company and a Class I Railroad or a holding company of a Class I Railroad:


 
(a)
All outstanding Options and Stock Appreciation Rights then held by the
Participant shall become exercisable on the Participant’s Date of Termination.



 
(b)
Any restrictions on Awards held by the Participant as of the Participant’s Date
of Termination shall lapse and all Awards vested as if all performance
objectives have been attained.



13.7.         Except to the extent the Committee shall otherwise determine, if
as a result of a sale or other transaction, a Participant's employer ceases to
be a Related Company (and the Participant's employer is or becomes an entity
that is separate from the Company), the occurrence of such transaction shall be
treated as the Participant's Date of Termination caused by the Participant being
discharged by the Employer.


13.8.         Notwithstanding the foregoing provisions of this section, the
Committee may, with respect to any Awards of a Participant (or portion thereof)
that are outstanding immediately prior to the Participant's Date of Termination,
determine that a Participant's Date of Termination will not result in forfeiture
or other termination of the Award.


13.9.         Notwithstanding the foregoing provisions of this section, Awards
of Non-Qualified Stock Options issued after January 1, 1999 which are or become
exercisable upon early retirement under the terms of a Qualified Retirement Plan
shall expire on the expiration date set forth in the award or, if earlier, three
years after the Date of Termination.


SECTION 14


ADJUSTMENTS TO SHARES


14.1.         If the Company shall effect a reorganization, merger, or
consolidation, or similar event or effect any subdivision or consolidation of
shares of Stock or other capital readjustment, payment of stock dividend, stock
split, spin-off, combination of shares or recapitalization or other increase or
reduction of the number of shares of Stock outstanding without receiving
compensation therefor in money, services or property, then the Committee shall
adjust equitably and proportionally (i) the number of shares of Stock available
under the Plan; (ii) the number of shares available under any individual or
other limits; (iii) the number of shares of Stock subject to outstanding Awards;
and (iv) the per-share price under any outstanding Award to the extent that the
Participant is required to pay a purchase price per share with respect to the
Award.  However, in no event shall this Section 14.1 be construed to permit a
modification or other action with respect to an Option if such action would
result in accelerated recognition of income or imposition of additional tax
under Section 409A.


SECTION 15


TRANSFERABILITY OF AWARDS


15.1.         Awards under the Plan are not transferable except as designated by
the Participant by will or by the laws of descent and distribution.  To the
extent that the Participant who receives an Award under the Plan has the right
to exercise such Award, the Award may be exercised during the lifetime of the
Participant only by the Participant.  Notwithstanding the foregoing provisions
of this Section 15, the Committee may permit Awards under the Plan (other than
an Incentive Stock Option) to be transferred by a Participant for no
consideration to or for the benefit of the Participant's Immediate Family
(including, without limitation, to a trust for the benefit of a Participant's
Immediate Family or to a Family Partnership for members of the Immediate
Family), subject to such limits as the Committee may establish and the
transferee shall remain subject to all of the terms and conditions applicable to
such Award prior to such transfer.


SECTION 16


AWARD AGREEMENT


16.1.         Each employee granted an Award pursuant to the Plan shall sign an
Award Agreement which signifies the offer of the Award by the Company and the
acceptance of the Award by the employee in accordance with the terms of the
Award and the provisions of the Plan.  Each Award Agreement shall reflect the
terms and conditions of the Award.  Participation in the Plan shall confer no
rights to continued employment with the Company nor shall it restrict the right
of the Company to terminate a Participant's employment at any time.


SECTION 17


TAX WITHHOLDING


17.1.         All Awards and other payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations shall be
satisfied (without regard to whether the Participant has transferred an Award
under the Plan) by a cash remittance, or with the consent of the Committee,
through the surrender of shares of Stock which the Participant owns or to which
the Participant is otherwise entitled under the Plan pursuant to an irrevocable
election submitted by the Participant to the Company at the office designated
for such purpose.  The number of shares of Stock needed to be submitted in
payment of the taxes shall be determined using the Fair Market Value as of the
applicable tax date rounding down to the nearest whole share; provided that no
election to have shares of Stock withheld from an Award or submission of shares
shall be effective with respect to an Award which was transferred by a
Participant in accordance with the Plan.


17.2          The Committee may modify the time at which any Award will be
transferred if it determines that such modification may be necessary to avoid
acceleration of tax or imposition of penalties under section 409A of the
Internal Revenue Code.  Regardless of whether the Committee modifies or fails to
modify the time at which any such Award is transferred, the Employee shall be
solely liable for any taxes, including without limitation taxes that may be
imposed under section 409A of the Internal Revenue Code, penalties and interest
incurred by reason of such transfer.


17.3.         If, at the time of an Employee’s “separation from service” (within
the meaning of Section 409A of the Code), (a) the Employee shall be a Specified
Employee and (b) the Company shall make a good faith determination that an
issuance of Stock or payment of cash in settlement of an Award constitutes
Deferred Compensation, the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A of the Code in order to
avoid taxes or penalties under Section 409A of the Code, then the Company shall
not issue such Stock or pay such cash, as applicable, but shall instead
accumulate and pay it, without interest, on the first business day of the
seventh month following such separation from service.

 
SECTION 18


CHANGE IN CONTROL


18.1.         Subject to the provisions of Section 14 (relating to the
adjustment of shares), and except as otherwise provided in the Plan or the
Agreement reflecting the applicable Award, upon the occurrence of a Change in
Control:


 
(a)
All outstanding Options (regardless of whether in tandem with Stock Appreciation
Rights) shall become fully exercisable, except to the extent that the right to
exercise the Option is subject to any restrictions established in connection
with a Limited Stock Appreciation Right that is in tandem with the Option.



 
(b)
All outstanding Stock Appreciation Rights (regardless of whether in tandem with
Options) shall become fully exercisable, except that if Stock Appreciation
Rights are in tandem with an Option, and the Option is in tandem with a Limited
Stock Appreciation Right, the right to exercise the Stock Appreciation Right
shall be subject to any restrictions established in connection with the Limited
Stock Appreciation Right.



 
(c)
All shares of Restricted Stock, Restricted Stock Units and Performance Stock
shall become fully vested.



 
(d)
All vesting restrictions imposed under Section 12 (relating to restrictions on
shares purchased by the Participants) shall cease to apply, and the Participant
shall become fully vested in those shares.



 
(e)
Performance Units may be paid out in such manner and amounts as determined by
the Committee.


 
SECTION 19


TERMINATION AND AMENDMENT


19.1.         The Board may suspend, terminate, modify or amend the Plan,
provided that any amendment that would increase the aggregate number of shares
which may be issued under the Plan; materially increase the benefits accruing to
Participants under the Plan; or materially modify the requirements as to
eligibility for participation in the Plan, shall be subject to the approval of
BNSF's stockholders, except that any such increase or modification that may
result from adjustments authorized by Section 14 does not require such
approval.  No suspension, termination, modification or amendment of the Plan may
terminate a Participant's existing Award or materially and adversely affect a
Participant's rights under such Award without the Participant's consent.  The
Board hereby delegates to the Chief Executive Officer of the Company the
authority to modify or amend the Plan and the Awards granted under the Plan and
to take such actions as he or she determines to be necessary or appropriate
solely for the purpose of avoiding acceleration of income recognition or
imposition of taxes under Section 409A.  Notwithstanding the foregoing, in no
event shall any amendment or termination of the Plan be made to the extent that
it would not satisfy the provisions of Treasury Regulation Section 1.409A-3 (or
other applicable provisions of Section 409A).
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------